Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part .hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the Acting Assistant Attorney General in Charge of Customs and the attorneys for the plaintiff, subject to the approval of the Court, that the merchandise covered by the appeals to reappraisement enumerated in Schedule A, hereto attached and made a part hereof, consists of long-playing gramophone records imported from Great Britain.
That the issues involved in the appeals to reappraisement enumerated in Schedule A are similar in all material respects to the issues involved in The United States v. International Expediters, Inc. (Winsor & Newton, Inc.), Customs Appeal No. 4739, decided by the United States Court of Customs and Patent Appeals January 14, 1953, 40 C. C. P. A. —, C. A. D. 511.
That on or about the date of exportation of the merchandise herein involved, ■such or similar merchandise was not freely offered for sale in the principal markets •of Great Britain either for home consumption or for export to the United States; neither on the date of exportation was such or similar imported merchandise freely offered for sale in the principal market of the United States.
That the cost of production, as such cost is defined in Section 402 (f) of the Tariff Act of 1930, for the long-playing records covered by-the appeals to reap-ipraisement enumerated in Schedule A is as follows:
10-inch long playing record — 45.23d per record
12-inch long playing record — -55.42d per record
That the record in The United States v. International Expediters, Inc. (Winsor & Newton, Inc.), Suit 4739, 40 C. C. P. A. —, C. A. D. 511, be incorporated in the record in the appeals to reappraisement enumerated in Schedule A and that such appeals are submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is •defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
10-ineh long playing record — 45.23d per record
12-inch long playing record — -55.42d per record
Judgment will be rendered accordingly.